DETAILED ACTION
Response to Arguments and Amendment
The Declaration of Hiroki Yamashita under 37 CFR 1.130 filed 11 May 2021 is insufficient to overcome the rejection of claims 1, 2, 5 and 8 based upon JP-2014-091657 as set forth in the last Office action because:   Applicant has submitted a certified English translation of foreign priority document JP2014-197025 in an attempt to perfect priority of the instant claims to the filing date of September 26th 2014.   However, after review of the certified English translation of foreign priority document JP2014-197025 the instant claims cannot enjoy the filing date of JP2014-197025 as silicate materials are nowhere disclosed in the JP2014-197025.  The only cathode material species described in JP2014-197025 is the phosphate type materials.  The term “silicate”, “silicon” or “SiO4” does not appear anywhere in JP2014-197025, and there is no indication that a material other than a transition metal phosphate may be used as the cathode material.  After further review, PCT filing JP2015/076084 does disclose the silicate species and therefore the instant claims have an effective filing date of 15 September 2015.  Therefore, the rejection based on JP 2014-091657 A is maintained as such is not removed from being prior art based on the effective filing date of the instant claims.
From MPEP 2155.06: Situations in Which an Affidavit or Declaration Is Not Available [R-10.2019]
“The provisions of 37 CFR 1.130 are not available if the rejection is based upon a disclosure made more than one year before the effective filing date of the claimed invention. A disclosure made more than one year before the effective filing date of a claimed invention is prior art under AIA  35 U.S.C. 102(a)(1) that cannot be excepted as prior art under AIA  35 U.S.C. 102(b)(1).”
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 5, and 7-8 are pending; claim 7 is withdrawn with traverse. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103 (maintained)
Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-091657 A, already of record, with English translation cited on the PTO 892.
As to claim 1, JP 657 teaches a positive electrode active material of an olivine type silicate compound containing transition metals M (M is Fe,Ni,Co,Al,Zn,Mn,V or Zr), see e.g. [0011], figure 1. JP 657 teaches examples of the silicate compound, see [0012], where Li2FexMnyZnzSiO4 0 ≦ x <1, 0 ≦ y<1,0<z<1,x+y+z=1, and x y ≠ 0, example 5 at [0012] has overlapping ranges with claimed formula B where a is 0 ≦ x <1, b is 0 ≦ x <1, M is Zn and c is present in JP 657 from 0 < c < 1 which overlaps the claimed range and the olivine silicate of JP 657 satisfies the valance of formula B. See MPEP 2144.05 regarding Obviousness of Ranges.
JP 657 teaches addition of cellulose, lignin, chitosan, chitin where lignin, chitosan, chitin are readily recognized nanofibers of cellulose to one of ordinary skill, to the above active material which is considered to support the active materials through the pretreatment, see [0032]. JP 657 further teaches the amount of the cellulose, lignin, chitosan, chitin is 0.5 to 20% by weight, see [0031], which teaches a range that overlaps the claimed range of 0.3 to 6 mass %. JP 657 further teaches heating/pyrolysis of the olivine type silicate compound objected to the carbon support treatment, see [0052]. 
JP 657 teaches the average particle size of the obtained secondary particles is preferably from 1 to 100 μm, see [0053], which teaches a range that overlaps the claimed range of a particle size having a D50/average of 1 to 15 μm.
JP 657 teaches the conditions of pyrolysis at [0052] as discussed above and teaches the conditions of forming the carbon from a mixture of the carbon/cellulose materials and olivine silicate. JP 657 teaches pulverization and bead milling, see [0032] to obtain a granulated material, and silicic acid compound, see [0014] [0015] [0021], in solution together, see [0033], and subjected to a hydrothermal 
As to claim 5, JP 657 teaches pulverization and bead milling, see [0032] to obtain a granulated material, and silicic acid compound, see [0014] [0015] [0021], in solution together, see [0033], and subjected to a hydrothermal reaction, see [0034]-[0036] to synthesize the active material having iron and manganese compounds, see [0016]-[0018]. See MPEP 2113.
As to claim 8, JP 657 teaches the active material of formula B as discussed with claim 1 and the examples of the silicate compound, see [0012], where Li2FexMnyZnzSiO4 0 ≦ x <1, 0 ≦ y<1,0<z<1,x+y+z=1, and x y ≠ 0, example 5 at [0012] has overlapping ranges with claimed formula B where a is 0 ≦ x <1, b is 0 ≦ x <1, M is Zn and c is present in JP 657 from 0 < c < 1 which overlaps the claimed ranges of a, b, and c. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-091657 A as applied to claim 1 above, and further in view of Muraliganth, T., K. R. Stroukoff, and Arumugam Manthiram. "Microwave-solvothermal synthesis of nanostructured Li2MSiO4/C (M= Mn and Fe) cathodes for lithium-ion batteries." Chemistry of Materials 22.20 (2010): 5754-5761.
As to claim 2, JP 657 does not teach a Raman spectrum of the active material. 
Muraliganth 2010 teaches Li2FeSiO4 cathodes/positive electrodes that have been synthesized by a facile microwavesolvothermal synthesis having a Li2MSiO4/C composition, see abstract, page 5756. Muraliganth 2010 teaches the Li2FeSiO4/C sample is also found to exhibit excellent cyclability and rate capability along with good safety characteristics. Muraliganth 2010 further teaches a Raman spectrum of the Li2FeSiO4/C nanocomposite, see figure 5, which is reproduced below for convenience. In figure 5, it is taught that the G-Band to D-band ratio is about 0.75 determined by measuring the figure, which is a point within the claimed range of an intensity ratio (G/D) of D band and G band is 0.5 to 1.8.

    PNG
    media_image1.png
    313
    428
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date to use the active material having the Raman spectrum of Muraliganth for that of JP 657 because Muraliganth teaches the Li2FeSiO4/C sample is also found to exhibit excellent cyclability and rate capability along with good safety characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   A similar pending application by the instant inventors co-pending Application No. 16/556,936 (now US Pub 2018/0053929 newly cited) is made of record.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723